Case: 2:19-mj-00572-KAJ Doc #: 1 Filed: 07/17/19 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. LI/I1) Criminal Complaint ee

 

 

UNITED STATES DISTRICT COURT

for the
Southern _ District of Ohio

United States of America )
Vv. ) ,
) Case No. we (9 “r= S72.
)
)
)
Joshua Wayne Touvell )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/11/2019 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Cade Section Offense Description
18 U.S.C. 922(2)(1) Possession of a Firearm by a Prohibited Person (Convicted felon)

This criminal complaint is based on these facts:
See Attachment A - Affidavit

BX] Continued on the attached sheet.

fe
Complainaht 's signature
antic rad k Tish
ie * ze ua
Es eo

Sworn to before me and signed in my presence.
|}, 2014
Date: atk ( U )

City and state: | Columbus, Ohio

 
Case: 2:19-mj-00572-KAJ Doc #: 1 Filed: 07/17/19 Page: 2 of 4 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

ATTACHMENT A

I, Jerry Orick, being duly sworn, depose and state that:

I have been a Police Officer with the Columbus, Ohio Division of Police (CPD) since 2001. I have been
a Task Force Officer (TFO) with the United States Department of Justice, Bureau of Alcohol, Tobacco
Firearms, and Explosives since May 2005. I am familiar with State and Federal criminal laws pertaining

to firearms and narcotics violations.

1.

This affidavit is made in support of a criminal complaint against Joshua Wayne TOUVELL for a
violation of Title 18, United States Code, Section 922(g)(1): Possession of a firearm by a
Prohibited Person. The statements in this affidavit are based upon my training and experience,
consultation with other experienced investigators and agents, review of related police reports, and
other sources of information relative to firearms investigations. This affidavit is intended to set
forth probable cause in support of the criminal complaint and does not purport to set forth all of
my knowledge regarding this investigation.

On May 11, 2019, Columbus, Ohio Division of Police Officers received a ShotSpotter alert
indicating that one (1) round of ammunition had been fired in front of 624 S. Harris Avenue,
Columbus, Ohio. Additional calls were received by CPD dispatch stating that a white male, with
no shirt on was standing in front of a black Ford Crown Victoria with a firearm in his hand in the
vicinity of the ShotSpotter alert.

Officers responded to the aforementioned address within three minutes of receiving the alert and
observed an individual later identified as Joshua Wayne TOUVELL standing on the front
passenger side of a black Ford Crown Victoria bearing Ohio tag H142333.

Upon observing the officers, TOUVELL opened the passenger side front door and began to enter
the vehicle. Officers ordered TOUVELL to exit the vehicle. TOUVELL complied to the officers’
orders after several seconds and was taken into custody without incident. Officers then observed,
in plain view, a Glock, model 23, .40 caliber, gen 4 with laser sight pistol bearing serial number:
RTV327 on the front passenger side seat.

Officers also recovered a Federal S&W .40 caliber shell casing in front of 624 S. Harris Avenue,
Columbus, Ohio. Officers further observed that the ammunition loaded in the magazine of the
recovered Glock was Federal S&W.

The .40 caliber casing was turned over to the Columbus, Ohio Division of Police Crime
Laboratory for NIBIN (National Integrated Ballistic Information Network) testing and it was
determined per laboratory case number: CPCL-2019-02872 that the shell casing recovered in
front of 624 S. Harris Avenue, Columbus, Ohio on May 11, 2019 was fired from the Glock,
Case: 2:19-mj-00572-KAJ Doc #: 1 Filed: 07/17/19 Page: 3 of 4 PAGEID #: 1

AO 91 (Rev. L1/11) Criminal Complaint

 

 

10.

11.

12.

13.

model 23, .40 cal, gen 4 with laser sight pistol bearing serial number: RTV327 recovered from
TOUVELL on the same date.

Officers also observed Tyler Chambers in the front seat of the previously identified vehicle.
Chambers was also found to be in possession of a firearm, charged with Having Weapons While
Under Disability and slated at the Franklin County, Ohio Jail. Chambers was issued Franklin
County, Ohio Jail inmate booking number: 20190512012 and provided access to the Franklin
County, Ohio Jail inmate call system Global Tel Link (GTL).

TOUVELL was also charged with Having Weapons Under Disability and slated at the Franklin
County, Ohio Jail. TOUVELL was issued Franklin County, Ohio Jail inmate booking number:
20190512007 and provided access to the Franklin County, Ohio Jail inmate call system Global
Tel Link (GTL).

TOUVELL's inmate calls were reviewed and during one of TOUVELL's initial calls he informs
the called person that he was in front of Chambers’ residence, added that he shot the firearm and
that the responding CPD Officers did not find the firearm on his person. A copy of the call will
be maintained by ATF as evidence.

Chambers’ inmate calls were also reviewed and during one of Chambers' initial calls TOUVELL
and Chambers were three way connected by the called person. During the Chambers/ TOUVELL
call, Chambers asks TOUVELL why he fired the shot. TOUVELL confirms that he fired the shot
and informs Chambers that he (TOUVELL) was high out of his mind and did not know why he
fired the shot on May 11, 2019. A copy of the call will be maintained by ATF as evidence.

Your affiant received a certified copy of a judgment order from the Court of Common Pleas,
Guernsey County, Ohio for Joshua W. TOUVELL, which revealed the following: on or about
January 22, 2013, Joshua W. TOUVELL entered a guilty plea to the charge of Burglary, in
violation of Ohio Revised Code (O.R.C.) § 2911.12(A)(3), a felony of the third degree,
punishable by more than one year, criminal case number: 12-CR-124.

Your affiant is also aware that TOUVELL was previously convicted of Receiving Stolen
Property, a Felony-4, in Franklin County (Ohio) Court of Common Pleas in Case No. 11-CR-
6290 (indicted under Joshua W. Tourvell) and was placed on community control. Your affiant
contacted Franklin County Adult Probation and confirmed that upon being placed on community
control, TOURVELL would have been advised that he was prohibited from possessing a firearm.

On July 17, 2019, ATF Special Agent (SA) Jason Burns reviewed the information on the above
mentioned firearm related to this investigation to determine the origin and status as to travel in
interstate and/or foreign commerce. SA Burns is an ATF Interstate Nexus Expert, is a graduate of
the ATF Firearms Interstate Nexus Training School, and is certified in making firearms and
ammunition interstate nexus determinations. SA Burns determined that the from the Glock,

2
Case: 2:19-mj-00572-KAJ Doc #: 1 Filed: 07/17/19 Page: 4 of 4 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

model 23, .40 caliber, gen 4 with laser sight pistol bearing serial number: RTV327, was not
manufactured in the state of Ohio, and therefore moved/affected interstate/foreign commerce to
reach the state of Ohio.

14. Based upon the aforementioned information and events, and your affiant’s training and experience
in dealing with federal firearms violations, your affiant believes that probable cause exists to believe
that on or around May 11, 2019, in the Southern District of Ohio, Joshua Wayne TOUVELL,
possessed a firearm, to wit: a Glock, model 23, .40 caliber, gen 4 with laser sight pistol bearing
serial number: RTV327, having previously been convicted of a crime punishable by imprisonment
for a term exceeding one year, and did so knowingly, in and affecting interstate and foreign
commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

CH La 2,
aa 9 OF oe

Bureau of Alcohol, Tobacco, Firearms and Explosives

mn
gia AES ae Mi
eforén SONY presence.

  

 

Amy !T, 204

Date
